Citation Nr: 9932056	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under chapter 35, title 38, United 
States Code, for periods of enrollment from August 1993 to 
May 1994 and from August 1994 to November 8, 1994.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1969.  
In a rating decision dated in March 1995, the RO found the 
veteran entitled to a permanent and total disability rating 
based on individual unemployability.  Basic eligibility for 
Dependents' Educational Assistance (DEA) benefits under 
chapter 35 was established effective from February 16, 1993.  
The appellant's eligibility for Chapter 35 benefits derives 
from his status as a child of a veteran who has a permanent 
and total disability evaluation.  See 38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991 & Supp. 1999); 38 C.F.R. § 
21.3021(a)(3)(i) (1999).

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The appellant disagreed in November 1996.  
Following receipt of the December 1996 statement of the case, 
the appellant requested an extension of time in which to file 
a substantive appeal.  The response to the request for an 
extension, which was somewhat unclear, appeared to indicate 
that the appellant would have until December 1997 to file his 
substantive appeal.  The Board finds that the November 1997 
substantive appeal was timely to appeal the denial of 
education benefits.  


REMAND

The issue before the Board is whether the appellant is 
entitled to DEA benefits for periods of school attendance in 
August 1993 to May 1994 and from August 1994 to November 8, 
1994.  A preliminary review of the record discloses that 
additional action by the RO is required before the Board can 
proceed further in adjudicating the appellant's claim.

The RO received several formal applications from the 
appellant for chapter 35 benefits, as well as several 
additional informal claims.  In December 1992, the appellant 
applied for DEA benefits (VA Form 22-5490), and the school 
provided enrollment certification in December 1992 for 
training from August 31, 1992 to December 18, 1992.  This 
claim was denied in January 1993, as the veteran's status did 
not provide eligibility for DEA benefits for the appellant.  
Nevertheless, in February 1993, and in June 1993, the 
appellant again provided enrollment certifications, through 
his school for periods of training from February 3, 1993, to 
May 20, 1993.  

In June 1995, the veteran again applied for DEA benefits, 
following the March 1995 rating decision which granted his 
father, the veteran, a total and permanent disability 
evaluation.  In November 1995, the appellant's educational 
institution provided certification of all periods of the 
appellant's attendance from February 1993 to May 1994, and 
August 1994 to December 1994, among other periods.  In 
February 1996, the educational institution provided 
certification of the period from August 1994 to December 
1994.  

Based on this information, in October 1995, the RO awarded 
the appellant Chapter 35 benefits beginning February 16, 1993 
to May 21, 1993, and for August 30, 1995 to January 31, 1996.  
In March 1996, the RO advised the appellant that DEA benefits 
could not be granted for the period from August 30, 1993 to 
May 19, 1994 or for the period from August 24, 1994 to 
November 8, 1994, as these periods were completed more than 
one year prior to the date on which the November 1995 
enrollment certifications were submitted.  DEA benefits were 
paid from November 9, 1994, and thereafter.  

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (1999).  When a law or regulation changes after a 
claim has been filed, but before the judicial appeal process 
has been completed, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

According to the former criteria governing the payment of 
chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).  

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice.  Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  
38 C.F.R. § 21.4131(b), (d) (1999). 

The revised criteria clearly affect the appellant's claim in 
this case because the receipt date of his enrollment 
certification, on which the RO based its denial, is no longer 
relevant.  However, the RO has not had an opportunity to 
consider the revised criteria in deciding the appellant's 
claim. 

In view of the foregoing, the claim is remanded to the RO for 
the following:

The RO should readjudicate the 
appellant's claim for DEA benefits 
pursuant to the amended regulation and 
revised criteria noted above.  If the RO 
denies the benefit sought on appeal, it 
should provide the appellant a 
Supplemental Statement of the Case, which 
includes citations to and a discussion of 
the new criteria of 38 C.F.R. § 21.4131, 
and an opportunity to respond thereto 
before the case is returned to the Board 
for appellate review.  

The purpose of this remand is to accord the appellant due 
process of the law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant need take 
no action until so informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




